I congratulate you, Sir, on your election to the presidency of the General Assembly. Austria entertains cordial relations and has developed close co-operation with your country. Your wide experience in the United Nations specially qualifies you to guide this Assembly in its deliberations. Please accept our best wishes for the acconfJlishraent of the difficult task that lies ahead of you.
May I also express my thanks to the outgoing President, Mr. Paul Lusaka, who so ably fulfilled his role on behalf of the Assembly. His visits to Austria during his tenure were highly appreciated.
I should like also to express our sincere gratitude to the Secretary-General of our Organization for his efforts to promote peace and co-operation and to improve the image and enhance the effectiveness of the United Nations.
At the outset, on behalf of the Austrian Government, I wish to convey our profound and deeply-felt condolences to the people and Government of Mexico. ' We share their sorrow at the untold suffering and loss of human life. Austria will contribute to the best of its abilities to helping the victims of the earthquakes.
Uncertainty about the future and fear overshadow the lives of people all over the world. Their fear is not irrational. Existing nuclear arsenals are sufficient to kill mankind many times over. We are tired of the argument that lasting security can be ensured only through the build-up of military power. Multiple crises and armed conflicts in the world continue. While the fear of the atomic bomb prevails, we must not forget that conventional wars have killed millions of people since the end of the Second World War.
Pessimism and resignation must not doom our efforts, we do not hold office to lament the state of the world; it is our task to better it. It may sound like a cliche but it is still a truth: Governments are there to implement the will of the people. And the people of our countries want peace. Peace can be secured, and progress can be achieved. What we share as fellow human beings is such more important than what divides us. The present situation calls for a thoroughgoing change of attitude. Policy has to reassert its primacy over technology. Not competition in military power at co-operation is the key to real security.
It is my firm conviction that substantial arms-control and disarmament agreements can be achieved. Having listened to the speech of the Foreign Ministers of the United States and the Soviet Union, this belief is strengthened. The forthcoming meeting between President Reagan and General Secretary Gorbachev offers a unique chance to break the deadlock and prepare the ground for significant disarmament measures. I appeal to both sides to exert every effort to overcome their differences and to take the first steps towards a more peaceful world.
Weapons do not cause wars, and arms control and are reduction alone cannot guarantee peace. Peace is not a technical process of counting weapons; peace has to be built upon confidence between peoples, confidence in the good will and the peaceful aims of the other side.
In Europe the Stockholm Conference, within the Conference on Security and Co-operation in Europe, has added this important dimension to the process of detente. The mandate for the Stockholm Conference centers on measures to strengthen confidence between East and West. We now expect the participants in that Conference to enter into concrete negotiations.
By adopting the Final Act 10 years ago the States participating in the Conference on Security and Co-operation in Europe created a comprehensive framework of co-operation for the entire European continent. They opened up opportunities for co-operation in the fields of security and human rights, in the areas of trade, science, culture, human contacts and information. Building a more constructive relationship between Bast and West demands permanent efforts. Austria remains firmly committed to the process of the Conference on Security and Co-operation in Europe. There is no better way to reduce tensions and strengthen the stability in Europe which is so essential for world peace. We look forward with hope and confidence to the follow-up conference in Vienna in 1986.
One of the main global issues today - and many previous speakers have touched on this subject - is the economic crisis in the third world. People in developing countries must be freed from poverty, hunger and disease. They must have a fair and equal chance to develop their strength and abilities. We urgently need a vigorous new beginning in the dialog between North and South in order to build a more equitable and just international economic order. Above all, we need the political will to address the world's most pressing economic and social problems.
The debt crisis has already taken a heavy toll. Dozens of third-world . countries have lost a decade or more of development. In the next five years two thirds of their debt will have to be rolled over or paid off. Austria shares the view that crisis management on a case-by-case basis should be complemented by a comprehensive approach. The serious social and political implications of the debt problem must finally be taken into account. This problem cannot be left as the responsibility of banking institutions alone. Loan conditions which undermine the dignity and well-being of the people endanger democratic institutions.
Governments have to contribute their share to the crisis management. We must improve access for developing countries to the markets of industrialized States. Closing our markets to products of developing countries while urging them to earn more money by increasing their exports is a contradiction in itself. Urgent measures have to be taken to help countries suffering from extreme fluctuations in their export earnings. Concerted international action is required to ensure greater monetary stability.
We must never forget one essential aspect - that economic progress is not an end in itself; it has to serve the individual. Let me emphasize three points in this respect.
First, full respect for the cultural heritage and the social fabric of society is a condition of a life in dignity. Efforts to promote economic development must take this into account.
Secondly, economic development to the benefit of all furthers the emancipation of the individual. It facilitates political participation and promotes respect for human rights. It is no less true that democracy and freedom stimulate a people's creative energy and contribute to its economic progress. The two objectives are complementary. Towards both the United Nations has to make a major contribution.
Thirdly, improving the quality of life is not a matter only of economic growth rates; it is equally important to solve the pressing environmental problems.
Today more than 2 billion people live without adequate water supply. Every year far more them 100,000 square kilometers of forest disappear from the face of the earth. Deserts z ;e spreading; valuable soil is eroding. Many species of plants and animals have already been lost for ever. While the world population continues to expand, the basis of its survival is shrinking. We must intensify our efforts to preserve our earth for future generations as a place where people can live. Therefore we need to strengthen the United Nations Environment program as an instrument of international co-operation in this area.
How young people perceive and experience the world of today will shape the world of tomorrow. The International Youth Year in 1985 provides us with an opportunity to focus on the problems of the young.
More than ever before the education of a person determines his whole life. It is therefore our duty to provide a solid education preparing young people for professional life. But in many developing countries educational opportunities for young people are lacking, and in some industrial countries existing opportunities are insufficiently utilized.
The international community must direct greater attention to these issues. I appeal to all Member States to fight the spreading problem of youth unemployment by joint efforts.
Youth unemployment is neither a statistical nor a financial problem. For me, one of the greatest tragedies of our time is that hundreds of thousands of young people live without hope and confidence in their future. He are deeply convinced that there are ways to give hope to your young, if we are determined to make an effort. He raise this matter out of concern for the young people in the world, although in my country, due to a continuing effort by the Austrian Government, the youth unemployment rate is below 5 per cent.
Austria intends to submit a draft resolution on this subject. We are also considering an international meeting of experts and youth representatives. Such a meeting could take place in Vienna in the first half of the year 1987 to discuss new ways of dealing with the problem of youth unemployment.
Let me now turn to the situation in Africa. No other region poses a greater challenge to international solidarity. In Addis Ababa in July 1985, African Governments courageously declared that they have the primary responsibility for addressing the present crisis. But let this not be an excuse for inaction on the
part of the industrialized countries: the millions of starving Africans will survive only if international relief aid is continued and intensified.
I would like to commend the United Nations Secretariat for its efforts in co-ordinating emergency assistance to drought-stricken countries in Africa. This example of international co-operation should inspire us all. If all nations work together the prospects for recovery, growth and development in Africa will brighten. Austria intends further to increase and intensify its efforts.
Africa suffers not only from economic hardship but also from severe political problems. The crisis in South Africa has dramatically escalated in recent months. Every day it becomes more evident that the majority of the South African population will no longer tolerate the injustices of apartheid.
Austria has always rejected and condemned apartheid. As a political system based on racial discrimination, apartheid negates the very foundation of civilization: the dignity of the human being. Democracy, equal rights and the abolition of all kinds of apartheid should not be an act of grace but the result of a genuine dialog with the leaders of the democratic black organizations.
As an organization committed to the promotion of peace, freedom and justice, the United Nations bears a special responsibility to contribute to the elimination of apartheid. We all have to join in the efforts to bring about a peaceful transition to a free and democratic South Africa with equal rights for all.
In adopting resolutions 566 (1985) and 569 (1985) the Security Council recommended a set of measures to be adopted by Governments in this regard. The Austrian Government has decided to take the following six autonomous steps in accordance with these resolutions: first, to suspend all investments by Austrian public enterprises in South Africa; secondly, to prohibit the import of krugerrands and all other gold coins minted in South Africa; thirdly, to impose restrictions in the field of sports and cultural relations; fourthly, to stop government guarantees for export credits; fifthly, to prohibit the participation of public enterprises in South African procurement procedures in the nuclear field, although no such case has arisen so far; sixthly, to prohibit all exports of computer equipment that may be used by the South African a nay and police.
Austria remains firmly committed to the achievement of freedom for Namibia. The only acceptable basis for Namibia's independence is Security Council resolution 435 (1978), adopted as much as seven years ago. Yet, in defiance of international law, in defiance of the expressed will of the international community and in disregard of the aspirations of the Namibian people, South Africa continues to obstruct the implementation of the United Nations plan. We reject the installation of a so-called transitional government for Namibia as a further attempt by South Africa to impose a unilateral solution.
The situation in Central America has not improved. Centuries of social and economic injustice have resulted in a widespread atmosphere of crisis and despair. The problems of the region must be solved by the countries of the region themselves. Any attempt to introduce elements of the East-West conflict further complicates the situation. The principles of non-interference and the peaceful settlement of disputes must be fully respected.
The peace process initiated by the Contadora Group still provides the best chance to achieve a solution. We regret that thus far this peace plan has not been implemented. We want to assure all countries of the Contadora Group of our continuing support.
Violence and human suffering continue to characterize the situation in the Middle East. Oppression and terror, mistrust and hatred have made the people suffer through decades of confrontation and war. World peace and international security are directly threatened.
Austria's position on the elements of a solution of the Middle East problem remains unchanged. The right of all States in the region, including Israel, to exist within secure and recognized boundaries must be respected. The Palestinian question is at the core of the Middle East problem. A solution therefore requires the recognition of the national rights of the Palestinian people, including the right to their own State. The Palestine Liberation Organization (PLO), as the representative of the Palestinians, must participate in the peace process. Israel must withdraw from all territories occupied since 1967. Austria supports the proposal to convene an international peace conference on the Middle East. As the only international forum open to all parties to the conflict and all other interested Powers, the United Nations has the capacity and the
responsibility to contribute substantively to peace in the Middle East. During the last months various important initiatives have been undertaken. Prospects for a genuine dialog have improved. It is now essential to maintain the momentum and to remove all existing obstacles to the beginning of negotiations. Both sides have to come to terms with each other's existence and legitimate interests.
The Middle East is rich in natural resources, it has a great cultural heritage. If the people of this area could work together in peace, their region could be one of the most prosperous on earth.
Almost six years have passed since the military intervention in Afghanistan. We remain deeply concerned about the continuing occupation of this traditionally non-aligned country and the violation of its independence. The suffering of the refugees must not be forgotten. Any solution must enable these refugees to return home in safety and honor. We support the efforts of the Secretary-General's Special Representative in his search for a political settlement.
In Kampuchea the military occupation, the use of force, the misery of refugees and the denial of human rights continue. Only negotiations between the parties to the conflict on the basis of the resolutions of the General Assembly and of the International Conference on Kampuchea will lead to a just settlement which could ensure a better future for the severely tried Kampuchean people.
I have briefly touched upon some of the conflicts in today's world. No doubt their origins are different. But let us not overlook what they all have in commons violent deaths, human suffering, flows of refugees, destruction of homes and devastation of land. This human dimension of international conflicts should guide our deliberations in the weeks to come.
Let me add some words on peace-keeping operations. They are one of the major achievements of the United Nations in the field of international peace and security. Since 1960, almost 25,000 Austrian soldiers have, through their participation in these operations, actively contributed to international stability. We strongly feel that peace-keeping should be strengthened and further developed.
One area of special concern is the financing of these operations. We believe that further measures should be taken to alleviate the burden currently borne by troop-contributing countries. A sound financial basis for this vital activity of the United Nations has to be created. Troop-contributing countries, in support of the Secretary-General's appeals, have urged Member States to start or increase voluntary contributions for the United Nations Peace-keeping Force in Cyprus (UNFTCYP). Let me again strongly underline this appeal.
Developing a network of contacts and co-operation with neighboring countries is a central element of Austria's foreign policy. Close ties - not only between governments but also between peoples - are the best guarantee for fruitful and stable relations. Austria therefore continues to extend and deepen co-operation with all neighboring countries regardless of their political system.
Let me say a few words about our relations with Italy. Austria entertains good and friendly relations with this important neighboring country. They were further strengthened by the official visit of Austria's Federal Chancellor to Rome two weeks ago, and in this context the question of South Tyrol is of special importance.
In 1969, the resolutions adopted by the General Assembly in 1960 and 1961 led to an agreement between Austria and Italy on a new framework for the autonomy of South Tyrol. Since then, a number of measures have been taken to implement this autonomy. Yet, after 16 years some important provisions still remain to be fulfilled. The use of the German language in courts and before civil authorities ranks foremost among the open issues.
It appears important to me that the 1969 agreements be implemented without further delay. On the occasion of the recent visit of the Austrian Federal Chancellor to Rome, he received assurances to this end from the Italian Prime Minister, Bettino Craxi. We trust that the Italian Government will take the necessary measures in agreement with the South Tyrolean German-speaking community in order to achieve an early and full realization of the autonomy of South Tyrol.
I began my statement by emphasizing that politics have to serve mankind. This is especially true with regard to human rights. In spite of different social and political systems, different interpretations and values, it seems that there is a worldwide growing awareness with regard to the observance of human rights. All our efforts should be aimed at the maintenance, or more so, the acceleration of this momentum.
It is not the definition of human rights which is lacking, but their implementation. This implementation requires intensive efforts by every State within its own borders as well as on the regional and global levels. Specific steps within each region to improve the protection of fundamental rights and freedoms are particularly promising. In this context I would like to refer to the successful outcome of the ministerial conference on human rights, held under the auspices of the Council of Europe in Vienna in March 1985.
Austria has worked for many years towards one specific goal: namely the restriction or elimination of the death penalty. We seriously hope that progress can be achieved. Austria will continue its endeavors in this respect.
The founding of the United Nations 40 years ago was the most ambitious effort ever undertaken to establish institutions and mechanisms to bring peace and progress to the world. The idea is still valid. The institutions and mechanisms are all in place. We are confident that the United Nations can be greatly strengthened if Member States abide by their obligations under the Charter and make constructive use of the Organization. On the occasion of its fortieth anniversary let us all recommit ourselves to the United Nations. The Organization has a vital role to play in promoting peace, justice, freedom and progress for all humanity. To this end, let us unite our efforts.